Exhibit 10.1

Execution Version

SERVICES AND EMPLOYEE SECONDMENT AGREEMENT

BY AND BETWEEN

DCP SERVICES, LLC

AND

DCP MIDSTREAM PARTNERS, LP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I          General and Administrative Services

     6   

Section 1.1

 

Engagement of Service Provider

     6   

Section 1.2

 

Contract Services

     6   

Section 1.3

 

Contract Services Personnel

     6   

Section 1.4

 

Relationship of the Parties

     6   

Section 1.5

 

Ownership of Property

     6   

ARTICLE II        SECONDMENT

     7   

Section 2.1

 

Seconded Employees

     7   

Section 2.2

 

Owner Employee Services

     7   

Section 2.3

 

Period of Secondment

     7   

Section 2.4

 

Termination of Secondment

     8   

Section 2.5

 

Benefit Plan Participation

     8   

Section 2.6

 

Supervision

     8   

Section 2.7

 

Workers’ Compensation

     8   

Section 2.8

 

Statutory Employer Relationship

     9   

ARTICLE III      REIMBURSEMENTS AND PAYMENT OF EXPENSES

     9   

Section 3.1

 

Reimbursement

     9   

Section 3.2

 

Payment of Seconded Employee Expenses

     11   

ARTICLE IV      LIABILITY STANDARD AND INDEMNIFICATION

     11   

Section 4.1

 

Limitation of Liability

     11   

Section 4.2

 

Indemnification of Service Provider

     12   

Section 4.3

 

Indemnification of Owner

     12   

Section 4.4

 

Indemnification Demands

     13   

Section 4.5

 

Right to Contest and Defend Third Party Claims

     13   

Section 4.6

 

Cooperation

     14   

Section 4.7

 

Right to Participate

     14   

Section 4.8

 

Payment of Damages

     14   

Section 4.9

 

Sole Remedy

     14   

ARTICLE V        MISCELLANEOUS

     15   

Section 5.1

 

Choice of Law; Submission to Jurisdiction

     15   

Section 5.2

 

Notices

     15   

Section 5.3

 

Entire Agreement

     15   

Section 5.4

 

Term and Termination

     16   

Section 5.5

 

Effect of Waiver or Consent

     16   

Section 5.6

 

Amendment or Modification

     16   

Section 5.7

 

Assignment; Third Party Beneficiaries

     16   

Section 5.8

 

Negation of Rights of Limited Partners, Assignees and Third Parties

     16   

Section 5.9

 

Subcontracting

     17   

Section 5.10

 

Counterparts

     17   

Section 5.11

 

Severability

     17   



--------------------------------------------------------------------------------

Section 5.12

 

Force Majeure

     17   

Section 5.13

 

Binding Effect

     17   

Section 5.14

 

Further Assurances

     17   

Section 5.15

 

Withholding or Granting of Consent

     17   

Section 5.16

 

Laws and Regulations

     18   

Section 5.17

 

No Recourse Against Officers or Directors

     18   

Section 5.18

 

Construction

     18   

Section 5.19

 

Signatories Duly Authorized

     19   

 

-ii-



--------------------------------------------------------------------------------

SERVICES AND EMPLOYEE SECONDMENT AGREEMENT

This SERVICES AND EMPLOYEE SECONDMENT AGREEMENT (this “Agreement”) is entered
into this 1st day of January, 2017 (the “Effective Date”), by and between DCP
SERVICES, LLC, a Delaware limited liability company (“Service Provider”), and
DCP MIDSTREAM PARTNERS, LP, a Delaware limited partnership (“Owner”). Service
Provider and Owner are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

RECITALS

WHEREAS, Owner and DCP Midstream, LP, a Delaware limited partnership (“Midstream
LP”), entered into that certain Services Agreement effective as of February 14,
2013, as amended (the “Original Services Agreement”);

WHEREAS, Owner and Midstream LP entered into that certain Employee Secondment
Agreement effective as of February 14, 2013 (the “Original Employee Secondment
Agreement” and, together with the Original Services Agreement, the “Original
Agreements”);

WHEREAS, pursuant to that certain Assignment and Assumption Agreement, dated
January 1, 2016, by and among Midstream LP, Service Provider and Owner,
Midstream LP assigned, and Service Provider assumed, all of Midstream LP’s
rights, duties and obligations under the Original Agreements, and Owner
consented to such assignment and assumption;

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
December 30, 2016 (the “Contribution Agreement”), by and between DCP Midstream,
LLC, a Delaware limited liability company (“HoldCo”), Owner and DCP Midstream
Operating, LP, a Delaware limited partnership (“OLP”), HoldCo agreed to
contribute, or cause to be contributed, to OLP the Contributions (as defined in
the Contribution Agreement);

WHEREAS, HoldCo owns, directly or indirectly, Service Provider and the General
Partner;

WHEREAS, Owner owns, directly or indirectly, 100% of the limited partner
partnership interest and general partner partnership interest of OLP;

WHEREAS, the services of Service Provider and secondment of employees by Service
Provider to Owner are an integral part of and essential to the ability of Owner
to generate the goods, products and services that are the business of Owner,
and, by executing this Agreement, Owner undertakes to execute work that is part
of its trade, business and occupation;

WHEREAS, Owner and Service Provider desire to enter into this Agreement to
consolidate the Original Agreements; and

WHEREAS, this Agreement has received Special Approval from the Conflicts
Committee.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, Owner
and Service Provider hereby agree as follows:

DEFINITIONS

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Action” means any action, suit, arbitration, inquiry, proceeding,
investigation, condemnation or audit by or before any court or other
Governmental Entity or any arbitrator or panel of arbitrators.

“Affected Party” has the meaning given such term in Section 5.12.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of Voting Securities, by contract or otherwise.
Notwithstanding the foregoing, the term “Affiliate” when applied to (i) Owner
shall not include Spectra Energy Corp, a Delaware corporation, or Phillips 66, a
Delaware corporation, or any Persons owned, directly or indirectly, by Spectra
Energy Corp or Phillips 66, other than Persons owned, directly or indirectly, by
Owner, (ii) Service Provider shall not include Owner or any Persons owned,
directly or indirectly, by Owner and (iii) Service Provider shall include,
without limitation, HoldCo and any Person that, directly or indirectly, owns
Voting Securities of HoldCo.

“Agreement” means this Services and Employee Secondment Agreement (including any
schedules, exhibits or attachments hereto) as amended, supplemented or otherwise
modified from time to time.

“Benefit Plans” means each employee benefit plan, as defined in Section 3(3) of
ERISA, and any other plan, policy, program, practice, agreement, understanding
or arrangement (whether written or oral) providing compensation or other
benefits to any Seconded Employee (or to any dependent or beneficiary thereof),
including, without limitation, any stock bonus, stock ownership, stock option,
stock purchase, stock appreciation rights, phantom stock, restricted stock or
other equity-based compensation plans, policies, programs, practices or
arrangements, and any bonus or incentive compensation plan, deferred
compensation, profit sharing, holiday, cafeteria, medical, disability or other
employee benefit plan, program, policy, agreement or arrangement, that, in any
case, is sponsored, maintained, or contributed to by Service Provider or any of
its ERISA Affiliates, or under which Service Provider or any ERISA Affiliate may
have any obligation or liability, whether actual or contingent, in respect of or
for the benefit of any Seconded Employee (but excluding workers’ compensation
benefits (whether through insured or self-insured arrangements) and directors
and officers liability insurance).

 

-2-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by Law to be closed.

“Cause” has the meaning given such term in the MLP Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person pursuant to a transaction in which
the outstanding Voting Securities of the Applicable Person are changed into or
exchanged for cash, securities or other property, other than any such
transaction where (a) the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for Voting Securities of the surviving Person or
its parent and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or
becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of more than 50% of all of the then outstanding Voting Securities
of the Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.

“Common Unit” has the meaning given such term in the MLP Agreement.

“Conflicts Committee” has the meaning given such term in the MLP Agreement.

“Contract Services” has the meaning given such term in Section 1.2.

“Contribution Agreement” has the meaning given such term in the recitals.

“Effective Date” has the meaning given such term in the introduction to this
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that would be treated as a single employer
with Service Provider under Sections 414(b), (c) or (m) of the Code or Section
4001(b)(1) of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.

“Force Majeure” has the meaning given such term in Section 5.12.

 

-3-



--------------------------------------------------------------------------------

“GAAP” means accounting principles generally accepted in the United States as
promulgated by the Financial Accounting Standards Board, or its predecessors or
successors, consistently applied.

“General Partner” means DCP Midstream GP, LP, a Delaware limited partnership.

“Governmental Entity” means any executive, legislative, judicial, regulatory or
administrative agency, body, court, governmental department, commission,
council, board, agency, bureau or other instrumentality of the United States,
any foreign jurisdiction, or any state, provincial, county, municipality or
local governmental unit thereof, including any taxing authority.

“HoldCo” has the meaning given such term in the recitals.

“Indemnified Party” has the meaning given such term in Section 4.4.

“Indemnifying Party” has the meaning given such term in Section 4.4.

“Indemnity Demand” has the meaning given such term in Section 4.4.

“Law” means all applicable laws, statutes, rules, regulations, codes,
ordinances, permits, variances, judgments, injunctions, orders and licenses of a
Governmental Entity having jurisdiction over the assets or the properties of the
Parties and the operations thereof.

“Loss” or “Losses” means any and all debts, losses, liabilities, duties, claims,
damages, obligations, payments (including those arising out of any demand,
assessment, settlement, judgment, or compromise relating to any actual or
threatened Action), costs and reasonable expenses including any reasonable
attorneys’ fees and any and all reasonable expenses whatsoever incurred in
investigating, preparing, or defending any Action, whether matured or unmatured,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, known
or unknown.

“Midstream LP” has the meaning given such term in the recitals.

“MLP Agreement” means the Second Amended and Restated Agreement of Limited
Partnership of Owner, dated as of November 1, 2006, as amended from time to
time.

“Original Agreements” has the meaning given such term in the recitals.

“Original Employee Secondment Agreement” has the meaning given such term in the
recitals.

“Original Services Agreement” has the meaning given such term in the recitals.

“Owner” has the meaning given such term in the introduction to this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Owner Assets” means the pipelines, processing plants or related equipment or
assets, or portions thereof, owned by or necessary for the operation of the
business, properties or assets or any member of the Partnership Group.

“Owner Employee Services” has the meaning given such term in Section 2.2.

“Owner Indemnified Parties” has the meaning given such term in Section 4.3(a).

“Partnership Group” means Owner and its Subsidiaries.

“Party(ies)” has the meaning given such term in the introduction to this
Agreement.

“Period of Secondment” has the meaning given such term in Section 2.1.

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), master limited partnership,
joint venture, association, joint stock company, trust, incorporated
organization or Governmental Entity or any department or agency thereof.

“Removed Employee” has the meaning given such term in Section 2.4.

“Seconded Employee” or “Seconded Employees” has the meaning given such term in
Section 2.1(a).

“Seconded Employee Expenses” has the meaning given such term in Section
3.1(a)(ii).

“Secondment” has the meaning given such term in Section 2.1(a).

“Service Provider” has the meaning given such term in the introduction to this
Agreement.

“Service Provider Indemnified Parties” has the meaning given such term in
Section 4.2(a).

“Services” has the meaning given such term in Section 2.2.

“Special Approval” has the meaning given such term in the MLP Agreement.

“Subsidiary” of any Person (the “Subject Person”) means any Person, whether
incorporated or unincorporated, of which (i) at least 50% of the securities or
ownership interests having by their terms ordinary voting power to elect a
majority of the board of directors or other Persons performing similar
functions, (ii) a general partner interest or (iii) a managing member interest,
is directly or indirectly owned or controlled by the Subject Person or by one or
more of its respective Subsidiaries.

“Third Party” means a Person other than (a) Service Provider, (b) Owner or
(c) any of their respective Affiliates.

“Third Party Claim” has the meaning given such term in Section 4.4.

 

-5-



--------------------------------------------------------------------------------

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person.

ARTICLE I

GENERAL AND ADMINISTRATIVE SERVICES

Section 1.1 Engagement of Service Provider. Owner hereby engages Service
Provider to act as an independent contractor with respect to the provision of
the Contract Services, and appoints Service Provider as its agent with full
power and authority to perform or cause to be performed the Contract Services in
accordance with the terms and conditions of this Agreement. Service Provider
hereby accepts such engagement and agrees to perform or cause to be performed
the Contract Services in accordance with the terms and conditions, and subject
to the limitations, set forth in this Agreement.

Section 1.2 Contract Services. Service Provider hereby agrees to provide Owner
with certain corporate, general and administrative, financial, operational,
technical, engineering and other services, including, but not limited to, legal,
accounting, compliance, treasury, insurance administration and claims
processing, risk management, health, safety and environmental, information
technology, human resources, benefit plan maintenance and administration,
credit, payroll, internal audit, taxes and engineering (the “Contract
Services”).

Section 1.3 Contract Services Personnel. Service Provider shall provide, or
cause to be provided, personnel to staff and perform the Contract Services,
which may be accomplished by (a) Seconded Employees or (b) by contractors hired
by Service Provider.

Section 1.4 Relationship of the Parties. Service Provider shall perform and
execute the Contract Services as an independent contractor to Owner. This
Agreement is not intended to and does not create a partnership, joint venture or
other relationship creating fiduciary, quasi-fiduciary or similar duties and
obligations between the Parties or any of their Affiliates. Subject to the terms
of this Agreement, Service Provider shall perform or cause to be performed the
Contract Services according to Service Provider’s own means and methods of work.

Section 1.5 Ownership of Property. The Parties agree and acknowledge that
Service Provider shall have no direct ownership interest in the Owner Assets
(nor in any of the equipment, materials or other property related thereto and
purchased by Owner or its Subsidiaries either directly or on behalf of Owner or
such Subsidiaries by Service Provider), and that neither Service Provider, nor
any Affiliate of Service Provider, shall be deemed to have any direct or
indirect ownership interest in the Owner Assets (or in any equipment, materials
and other property related thereto and purchased by any member of the
Partnership Group either directly or on behalf of such member of the Partnership
Group by Service Provider) as a result of the terms of this Agreement. The
Parties further agree that notwithstanding any member of the Partnership Group’s
ownership of any equipment, materials and other property related to Owner
Assets, Service Provider shall have the right, subject to applicable Law, to use
such equipment, materials and other property in its operation of the Owner
Assets and its provision of the Contract Services under this Agreement.
Notwithstanding anything in this Agreement to the contrary, any reimbursement of
costs incurred with respect to any equipment, materials or other

 

-6-



--------------------------------------------------------------------------------

property owned by Service Provider shall not affect Service Provider’s ownership
of such equipment, materials or other property, regardless of whether any such
equipment, materials or other property has been improved or enhanced thereby.

ARTICLE II

SECONDMENT

Section 2.1 Seconded Employees.

(a) Subject to the terms of this Agreement, Service Provider agrees to second to
Owner all of Service Provider’s employees, supervisors, managers and executives
(each such individual who is currently, and each other individual who is
subsequently, seconded to Owner pursuant to this Agreement, a “Seconded
Employee” and collectively the “Seconded Employees”), and Owner agrees to accept
such secondment (the “Secondment”). The electronic record of all active Service
Provider employees, maintained by the Service Provider’s Human Resources
Department in the electronic database known as the Human Resources Information
System, as may be modified or updated from time to time (the “Seconded Employee
Schedule”), sets forth a true, complete and accurate list of each Seconded
Employee.

(b) Subject to Sections 2.7 and 2.8, the Seconded Employees will remain at all
times employees of Service Provider. Notwithstanding the foregoing, at all times
during the Period of Secondment (as defined below), the Seconded Employees who
perform services at Owner’s assets or facilities and who work on behalf of Owner
shall perform services and work under the direction, supervision and control of
Owner. Any Seconded Employee designated as a supervisor or manager will act on
behalf of Owner when directing, supervising or controlling the work of the
Seconded Employees or when they are otherwise providing management or executive
support on behalf of Owner. Service Provider retains the right to hire or
discharge the Seconded Employees with respect to their employment with Service
Provider. Subject to the provisions in Section 2.3 and Section 2.6, none of
Service Provider or any of its Affiliates will otherwise exercise direction,
supervision or control over the Seconded Employees. For each Seconded Employee,
the “Period of Secondment” shall be that period of time as set forth in
Section 2.3.

(c) Service Provider does not warrant that the Secondment of the Seconded
Employees will permit Owner to achieve any specific results.

Section 2.2 Owner Employee Services. Those services provided by the Seconded
Employees pursuant to this Agreement shall be referred to herein as the “Owner
Employee Services” (collectively with the Contract Services, the “Services”).

Section 2.3 Period of Secondment. Service Provider will second to Owner each
Seconded Employee, during the period that the Seconded Employee is performing
Owner Employee Services for Owner, until the earliest of:

(a) the end of the term of this Agreement in accordance with Section 5.4;

(b) a separation of employment from the Service Provider with respect to such
Seconded Employee;

 

-7-



--------------------------------------------------------------------------------

(c) a termination of Secondment for such Seconded Employee by Owner under
Section 2.4; or

(d) the date on which HoldCo ceases to own, directly or indirectly, the general
partner of Owner.

At the end of the Period of Secondment for any Seconded Employee, such Seconded
Employee will no longer be subject to the direction of Owner with regard to the
Seconded Employee’s day-to-day activities unless such individual thereafter
otherwise becomes employed by Owner and not by Service Provider or its
Affiliates.

Section 2.4 Termination of Secondment. Owner will have the right to terminate
the Secondment arrangement of any Seconded Employee for any reason at any time,
upon prior written notice to Service Provider (such terminated Seconded
Employees are referred to as “Removed Employees”). Upon the termination of a
Secondment, the Removed Employee will cease performing services for Owner. At no
time will Owner have the right to terminate the employment with Service Provider
of any Removed Employees. Service Provider shall in its sole discretion
determine whether the employment by Service Provider of any such Removed
Employee shall be terminated following the termination of the Secondment
arrangement of such Removed Employee.

Section 2.5 Benefit Plan Participation. None of Owner or any of its Subsidiaries
shall be a participating employer in any Benefit Plan during the Period of
Secondment. Subject to Owner’s reimbursement obligations hereunder, Service
Provider and its Affiliates shall remain solely responsible for all obligations
and Liabilities arising under the Benefit Plans, and during the Period of
Secondment, none of Owner or any of its Subsidiaries shall assume any Benefit
Plan or have any obligations or Liabilities arising under the Benefit Plans, in
each case except for cost reimbursement pursuant to this Agreement.

Section 2.6 Supervision. In the course and scope of performing any Seconded
Employee’s job functions for Owner, the Seconded Employees will act under the
management and direction of the Owner.

Section 2.7 Workers’ Compensation. During the Period of Secondment, Service
Provider will maintain workers’ compensation and employer’s liability insurance
(either through an insurance company or qualified self-insured program) which
shall include and afford coverage to the Seconded Employees. Service Provider
will name Owner as a named insured and/or include an alternate employer
endorsement for the benefit of Owner under such insurance policies or qualified
self-insured programs. Service Provider will timely pay all workers’
compensation and employer’s liability insurance premiums. For the purposes of
workers’ compensation and employer’s liability laws and coverage, Service
Provider and Owner will be joint employers of the Seconded Employees. Each
Seconded Employee is to acknowledge that, with respect to workers’ compensation
benefits, the Seconded Employee is an employee of both Service Provider and
Owner and that for any work-related injury, the Seconded Employee’s sole remedy
against either Service Provider or Owner will be under the workers’ compensation
insurance policy or qualified self-insured program of Service Provider.
Notwithstanding the foregoing, nothing herein shall preclude a Seconded Employee
from participating in Benefit

 

-8-



--------------------------------------------------------------------------------

Plans generally available to employees of Service Provider. For the avoidance of
doubt, nothing in this Agreement has any effect on the right of a Seconded
Employee to prosecute a workers’ compensation claim against Service Provider,
Owner or both.

Section 2.8 Statutory Employer Relationship. The Parties acknowledge that the
services provided for under this Agreement are an integral part of and essential
to the ability of Owner to generate the goods, products and services of Owner,
and to enable Owner to fulfill its business and commercial contracts, which are
the core of its business. By executing this Agreement, Owner undertakes to
execute work that is part of its trade, business and occupation. The Parties
expressly recognize Owner as the statutory employer of Service Provider’s
employees for workers’ compensation purposes, whether those employees be direct
employees or statutory employees of Service Provider. Notwithstanding anything
in this Section 2.8, Owner remains the joint employer, with Service Provider, of
the Seconded Employees, and should any conflict be found between this
Section 2.8 and Section 2.7, Section 2.7 shall predominate.

ARTICLE III

REIMBURSEMENTS AND PAYMENT OF EXPENSES

Section 3.1 Reimbursement.

(a) Owner hereby agrees to reimburse Service Provider for any and all costs,
expenses, Losses and expenditures Service Provider or its Affiliates incur or
payments they make in connection with this Agreement. Without limiting the
foregoing, Owner shall reimburse Service Provider for:

 

  (i) all costs, expenses and expenditures Service Provider or its Affiliates
incur or payments they make in connection with the Contract Services;

 

  (ii) all costs, expenses and expenditures Service Provider or its Affiliates
incur or payments they make in connection with the Seconded Employees and the
Owner Employee Services (“Seconded Employee Expenses”), including, but not
limited to:

 

  (1) salary, wages and cash bonuses (including the employer portion of payroll
taxes associated therewith);

 

  (2) 401(k) plan administration costs, any cash expense for matching 401(k)
contributions made by Service Provider, any deferred compensation plan
administration costs and any cash expense for deferred compensation plan
matching contributions made by Service Provider;

 

  (3) cash or premiums paid, or expenses incurred, with respect to vacation,
sick leave, short term disability benefits, personal leave and maternity leave;

 

  (4) medical, dental and prescription drug costs under the Service Provider’s
group health plans other than amounts paid by the Seconded Employees;

 

-9-



--------------------------------------------------------------------------------

  (5) flexible benefits plan, including medical care and dependent care expense
reimbursement programs;

 

  (6) all costs related to providing disability benefits;

 

  (7) workers’ compensation and employer’s liability insurance premiums;

 

  (8) life insurance and accidental death and dismemberment insurance premiums;

 

  (9) any severance or other benefits accruing to any Removed Employee who is
not redeployed by Service Provider pursuant to Section 2.4 within fifteen (15)
days after such removal; and

 

  (10) any other employee benefit customarily provided by Service Provider to
its employees for which Service Provider incurs cost including any related
administrative costs;

 

  (iii) all costs, expenses and expenditures Service Provider or its Affiliates
incur or payments they make for:

 

  (1) insurance coverage with respect to the Owner Assets;

 

  (2) insurance coverage with respect to claims related to fiduciary obligations
of officers, directors and control persons of Owner;

 

  (3) insurance coverage with respect to claims under federal and state
securities laws; and

 

  (4) insurance coverage as provided for pursuant to Section 2.7; and

 

  (iv) all costs, expenses and expenditures Service Provider or its Affiliates
incur or payments they make for:

 

  (1) capital expenditures with respect to the Owner Assets;

 

  (2) maintenance and repair costs with respect to the Owner Assets; and

 

  (3) taxes with respect to the Owner Assets.

(b) The obligation of Owner to reimburse Service Provider pursuant to this
ARTICLE III shall not be subject to any monetary limitation.

(c) Service Provider shall invoice Owner for amounts reimbursable pursuant to
this ARTICLE III from time to time, and Owner shall pay all such amounts within
fifteen (15)

 

-10-



--------------------------------------------------------------------------------

Business Days of its receipt of such invoice. Any invoice from Service Provider
to Owner shall set forth in reasonable detail Service Provider’s calculation of
the charges for Services and shall be accompanied by information reasonably
sufficient for Owner to determine the accuracy of such invoice.

Section 3.2 Payment of Seconded Employee Expenses. Owner and Service Provider
acknowledge and agree that Service Provider shall be responsible for paying the
Seconded Employee Expenses (and providing the employee benefits with respect
thereto, as applicable) to the Seconded Employees, but that Owner shall be
responsible for reimbursing Service Provider for the Seconded Employee Expenses
to the extent provided under this ARTICLE III of this Agreement. Service
Provider agrees to indemnify and hold Owner and its Subsidiaries harmless from
any and all Losses incurred by such entities related to Service Provider’s
failure to carry out its duties for the payment of the Seconded Employee
Expenses for Seconded Employees or the provision of the employee benefits
related thereto, as set forth above.

Section 3.3 Records and Audit Rights. Service Provider shall maintain a true,
correct and complete set of records pertaining to all activities relating to its
performance hereunder and all transactions related thereto. Service Provider
further agrees to retain all such records for a period of time not less than
three (3) years following the end of the calendar year in which the applicable
Services were performed, or such longer period of time as required by applicable
Law. Owner, or its authorized representative or representatives, shall have the
right during Service Provider’s normal business hours to audit, copy and
inspect, at Owner’s sole cost and expense, any and all records of Service
Provider relating to its performance of its obligations hereunder. Audits shall
not be commenced more than once by Owner during each calendar year and shall be
completed within a reasonable time frame. Owner may request information from
Service Provider’s books and records relating to Service Provider’s obligations
hereunder from time to time and such requests shall not constitute an audit for
that calendar year. Owner shall have two (2) years after the end of a calendar
year during which to conduct an audit of Service Provider’s books and records
for such calendar year, and any claim arising out of or based in whole or in
part on the information produced or obtained by the performance of any such
audit must be made, if at all, within such two (2) year period.

ARTICLE IV

LIABILITY STANDARD AND INDEMNIFICATION

Section 4.1 Limitation of Liability.

(a) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE PARTIES
EXPRESSLY AGREE THAT (i) NEITHER SERVICE PROVIDER NOR ITS AFFILIATES SHALL BE
LIABLE TO ANY OWNER INDEMNIFIED PARTY FOR ANY EXEMPLARY, PUNITIVE, INDIRECT,
CONSEQUENTIAL, REMOTE, OR SPECULATIVE DAMAGES, SAVE AND EXCEPT SUCH DAMAGES
PAYABLE WITH RESPECT TO THIRD PARTY CLAIMS FOR WHICH SERVICE PROVIDER IS
OBLIGATED TO PROVIDE INDEMNIFICATION UNDER SECTION 4.3 AND (ii) NEITHER OWNER
NOR ITS AFFILIATES SHALL BE LIABLE TO ANY SERVICE PROVIDER INDEMNIFIED PARTY FOR
ANY EXEMPLARY, PUNITIVE, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES,
SAVE AND EXCEPT SUCH DAMAGES PAYABLE WITH RESPECT TO THIRD PARTY CLAIMS FOR
WHICH OWNER IS OBLIGATED TO PROVIDE INDEMNIFICATION UNDER SECTION 4.2.

 

-11-



--------------------------------------------------------------------------------

(b) THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE INDEMNITIES CONTAINED
IN THIS AGREEMENT REQUIRE ASSUMPTION OF LIABILITY PREDICATED ON THE NEGLIGENCE
OR GROSS NEGLIGENCE OF OTHER PARTIES AND ACKNOWLEDGE THAT THIS ARTICLE IV
COMPLIES WITH ANY REQUIREMENT TO EXPRESSLY STATE LIABILITY FOR NEGLIGENCE OR
GROSS NEGLIGENCE, IS CONSPICUOUS, CLEAR, AND UNEQUIVOCAL, AND AFFORDS FAIR AND
ADEQUATE NOTICE.

Section 4.2 Indemnification of Service Provider.

(a) SUBJECT TO SECTION 4.1, OWNER SHALL INDEMNIFY, PROTECT, DEFEND, RELEASE AND
HOLD HARMLESS SERVICE PROVIDER AND ITS AFFILIATES, AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, MANAGERS, MEMBERS, CONTRACTORS, SUBCONTRACTORS AND LEGAL
REPRESENTATIVES (together with Service Provider and its Affiliates, the “Service
Provider Indemnified Parties”) from and against any and all Losses suffered by
Service Provider Indemnified Parties as a result of, caused by, or arising out
of (i) any breach of a representation or warranty of Owner in this Agreement,
(ii) any breach of any covenant of Owner under this Agreement, (iii) the sole,
joint or concurrent negligence or gross negligence or willful misconduct of
Owner or any other member of the Partnership Group, (iv) SERVICE PROVIDER’S
PERFORMANCE OF THE CONTRACT SERVICES, INCLUDING SERVICE PROVIDER’S SOLE, JOINT
OR CONCURRENT NEGLIGENCE OR GROSS NEGLIGENCE IN CONNECTION THEREWITH, or (v) THE
SECONDED EMPLOYEES AND THE OWNER EMPLOYEE SERVICES, INCLUDING SERVICE PROVIDER’S
SOLE, JOINT OR CONCURRENT NEGLIGENCE OR GROSS NEGLIGENCE IN CONNECTION
THEREWITH; provided, however, that a Service Provider Indemnified Party shall
not be indemnified and held harmless under this Agreement if there has been a
final non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Service Provider
Indemnified Party is seeking indemnification pursuant to this Section 4.2, such
Service Provider Indemnified Party acted in bad faith or engaged in fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that its conduct was unlawful.

(b) No statute, rule or regulation that precludes an injured party from bringing
an Action against a fellow employee or employer shall preclude a Service
Provider Indemnified Party from seeking and obtaining a judicial determination
of the fault or negligence of such natural Persons for purposes of this
Section 4.2.

Section 4.3 Indemnification of Owner.

(a) Subject to Section 4.1, Service Provider shall INDEMNIFY, PROTECT, DEFEND,
RELEASE and HOLD HARMLESS Owner and its Affiliates and their respective
directors, officers, managers, members and legal representatives (together with
Owner and its Affiliates, the “Owner Indemnified Parties”) from and against any
and all Losses suffered by

 

-12-



--------------------------------------------------------------------------------

Owner Indemnified Parties as a result of, caused by, or arising out of (i) any
breach of a representation or warranty of Service Provider in this Agreement,
(ii) any breach of any covenant of Service Provider under this Agreement, or
(iii) the bad faith, fraud or willful misconduct of Service Provider or its
Affiliates in its performance or failure to perform any obligation under this
Agreement.

(b) No statute, rule or regulation that precludes an injured party from bringing
an Action against a fellow employee or employer shall preclude an Owner
Indemnified Party from seeking and obtaining a judicial determination of the
fault or negligence of such natural Persons for purposes of this Section 4.3.

Section 4.4 Indemnification Demands. Each Party hereunder agrees that promptly
upon its discovery of facts giving rise to a demand for indemnity under the
provisions of this Agreement, including receipt by it of a demand or Action by
any Third Party (a “Third Party Claim”), with respect to any matter as to which
a Service Provider Indemnified Party or an Owner Indemnified Party, as
applicable (each, an “Indemnified Party”), asserts a right to indemnity under
the provisions of this Agreement, it will give notice promptly thereof in
writing to the Party against which such a right is being asserted (the
“Indemnifying Party”), together with a statement of such information respecting
any of the foregoing as it shall have reasonable access to and including a
formal demand for indemnification under this Agreement (an “Indemnity Demand”).
The Indemnifying Party shall not be obligated to indemnify the Indemnified Party
with respect to any Indemnity Demand if the Indemnified Party fails to notify
the Indemnifying Party thereof in accordance with the provisions of this
Agreement and such failure materially and adversely affects the ability of the
Indemnifying Party or its counsel to defend against such matter and to make a
timely response thereto including any responsive motion or answer to a
complaint, petition, notice or other legal, equitable or administrative process
relating to the Indemnity Demand.

Section 4.5 Right to Contest and Defend Third Party Claims.

(a) The Indemnifying Party shall be entitled, at its cost and expense, to
contest and defend, by all appropriate legal proceedings, any Third Party Claim
with respect to which it is called upon to indemnify the Indemnified Party under
the provisions of this Agreement; provided, that notice of its admission that
such Third Party Claim is subject to indemnity hereunder and its intention to so
contest shall be delivered by the Indemnifying Party to the Indemnified Party
within twenty (20) days from the date of receipt by the Indemnifying Party of
the Indemnity Demand. Any such contest may be conducted in the name and on
behalf of the Indemnifying Party or the Indemnified Party as may be appropriate.
Such contest shall be conducted by reputable counsel employed by the
Indemnifying Party and not reasonably objected to by the Indemnified Party, but
the Indemnified Party shall have the right but not the obligation to participate
in such proceedings and to be represented by counsel of its own choosing at its
sole cost and expense. The Indemnifying Party shall have full authority to
determine all actions to be taken with respect to such Third Party Claim;
provided, however, that the Indemnifying Party will not have the authority to
subject the Indemnified Party to any obligation, other than the performance of
purely ministerial tasks or obligations not involving material expense. If the
Indemnifying Party does not elect to contest and defend any such Third Party
Claim as provided herein, the Indemnifying Party shall be bound by the result
obtained

 

-13-



--------------------------------------------------------------------------------

with respect thereto by the Indemnified Party. If the Indemnifying Party shall
have assumed the defense of such Third Party Claim, the Indemnified Party shall
agree to any settlement, compromise or discharge of a Third Party Claim that the
Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim, which releases the Indemnified Party completely and
unconditionally in connection with such Third Party Claim, which involves no
finding or admission of liability, violation of Law, or other adverse matter by
the Indemnified Party and which would not otherwise adversely affect the
Indemnified Party.

(b) Notwithstanding the foregoing in Section 4.5(a), the Indemnifying Party
shall not be entitled to assume the defense of any Third Party Claim (and shall
be liable for the reasonable fees and expenses of counsel incurred by the
Indemnified Party in defending such Third Party Claim) if the Third Party Claim
seeks an order, injunction or other equitable relief or relief for other than
money damages against the Indemnified Party which the Indemnified Party
reasonably determines, after conferring with its counsel, cannot be separated
from any related Third Party Claim for money damages. If such equitable relief
or other relief portion of the Third Party Claim can be so separated from that
for money damages, the Indemnifying Party shall be entitled to assume the
defense of the portion relating to money damages.

Section 4.6 Cooperation. If requested by the Indemnifying Party, the Indemnified
Party agrees to cooperate with the Indemnifying Party and its counsel in
contesting any Third Party Claim that the Indemnifying Party elects to contest
or, if appropriate, in making any counterclaim against the Person asserting the
Third Party Claim, or any cross-complaint against any Person, and the
Indemnifying Party will reimburse the Indemnified Party for any expenses
incurred by it in so cooperating. At no cost or expense to the Indemnified
Party, the Indemnifying Party shall cooperate with the Indemnified Party and its
counsel in contesting any Third Party Claim.

Section 4.7 Right to Participate. If the Indemnifying Party does not properly
elect to contest and defend a Third Party Claim as provided herein, the
Indemnified Party agrees to afford the Indemnifying Party and its counsel the
opportunity to be present at, and to participate in, conferences with all
Persons, including any Governmental Entity, asserting any Third Party Claim
against the Indemnified Party or conferences with representatives of or counsel
for such Persons.

Section 4.8 Payment of Damages. The indemnification required hereunder shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, within ten (10) days as and when reasonably specific
bills are received or Loss is incurred and reasonable evidence thereof is
delivered. In calculating any amount to be paid by an Indemnifying Party by
reason of the provisions of this Agreement, the amount shall be reduced by all
cash tax benefits and other cash reimbursements (including insurance proceeds)
actually received by the Indemnified Party related to the Losses.

Section 4.9 Sole Remedy. The indemnification remedies set forth in this ARTICLE
IV shall constitute the sole and exclusive remedies of the Parties under this
Agreement with respect to any and all claims relating to or arising from this
Agreement and no Party shall have any liability under this Agreement except as
is provided in this ARTICLE IV (other than for claims or causes of action
arising from fraud).

 

-14-



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Colorado,
excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the Laws of another state,
except that the Parties recognize that to the extent that any term of this
Agreement must be interpreted in light of the law of the state in which a
Seconded Employee is employed, those terms shall be interpreted accordingly.
Each Party hereby submits to the jurisdiction of the state and federal courts in
the State of Colorado and to venue in Colorado.

Section 5.2 Notices. Any notice, demand or communication required or permitted
under this Agreement shall be in writing and delivered personally, by reputable
courier or by telecopier, and shall be deemed to have been duly given as of the
date and time reflected on the delivery receipt, if delivered personally or sent
by reputable courier service, or on the automatic telecopier receipt, if sent by
telecopier, addressed as follows:

DCP Services, LLC

370 17th Street, Suite 2500

Denver, Colorado 80202

Phone: (303) 595-3331

Attention: Vice President, Human Resources

DCP Midstream Partners, LP

370 17th Street, Suite 2500

Denver, Colorado 80202

Phone: (303) 633-2900

Attention: General Counsel

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Parties specifying such changed address in the manner
specified in this Section 5.2.

Section 5.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein. The Parties acknowledge and agree that the Original Agreements
shall be terminated as of the Effective Date of this Agreement, except that
(a) such termination shall not affect Owner’s obligations to pay to Service
Provider amounts due under the Original Agreements that are unpaid and (b) the
rights and obligations of the Parties under Article III of the Original Services
Agreement shall survive such termination and shall remain in full force and
effect.

 

-15-



--------------------------------------------------------------------------------

Section 5.4 Term and Termination.

(a) This Agreement shall remain in full force and effect until December 31,
2017, at which time this Agreement shall automatically evergreen and renew for
successive one year terms unless either party gives written notice no less than
one hundred and eighty (180) days prior to the end of the calendar year in which
such termination shall occur. In the event Owner does not renew this Agreement,
Owner shall pay Service Provider for any accrued but unpaid Seconded Employee
Expenses that might be triggered or become due and payable for the Seconded
Employees in connection with the non-renewal of this Agreement.

(b) Notwithstanding any other provision of this Agreement, if the General
Partner is removed as general partner of Owner under circumstances where Cause
does not exist and Common Units held by the General Partner and its Affiliates
are not voted in favor of such removal, this Agreement may immediately thereupon
be terminated by Service Provider.

(c) This Agreement shall terminate upon a Change of Control of Service Provider,
the General Partner or Owner.

(d) The rights and obligations of the Parties set forth in ARTICLE IV and
Section 5.1 and 5.2 shall survive the termination of this Agreement and shall
remain in full force and effect following the termination of this Agreement and
such termination shall not affect Owner’s obligations to pay to Service Provider
amounts due under this Agreement that are unpaid.

Section 5.5 Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a Party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

Section 5.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of Service Provider and Owner.
Each such instrument shall be reduced to writing and shall be designated on its
face an “Amendment” or an “Addendum” to this Agreement.

Section 5.7 Assignment; Third Party Beneficiaries. No Party shall have the right
to assign its rights or obligations under this Agreement without the consent of
the other Parties. Each of the Parties hereto specifically intends that Owner
and each entity comprising the Partnership Group, as applicable, whether or not
a Party to this Agreement, shall be entitled to assert rights and remedies
hereunder as third-party beneficiaries hereto with respect to those provisions
of this Agreement affording a right, benefit or privilege to any such entity. No
Seconded Employee shall have any rights under this Agreement as a third party
beneficiary or otherwise.

Section 5.8 Negation of Rights of Limited Partners, Assignees and Third Parties.
The provisions of this Agreement are enforceable solely by the Parties, and no
limited partner, member, or assignee of Service Provider, Owner, any other
member of the Partnership Group or

 

-16-



--------------------------------------------------------------------------------

other Person (including any Seconded Employee) shall have the right, separate
and apart from Service Provider or Owner, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.

Section 5.9 Subcontracting. Notwithstanding anything to the contrary in this
Agreement, Service Provider shall have the right to delegate or sub-contract its
duties hereunder, including, without limitation, to one or more Affiliates of
Service Provider; provided, however, that such delegation or subcontracting
shall not relieve Service Provider of any of its obligations hereunder.

Section 5.10 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 5.11 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by Law.

Section 5.12 Force Majeure. To the extent any Party is prevented by Force
Majeure from performing its obligations, in whole or in part, under this
Agreement, and if such Party (“Affected Party”) gives notice and details of the
Force Majeure to the other Parties as soon as reasonably practicable, then the
Affected Party shall be excused from the performance with respect to any such
obligations (other than the obligation to make payments). “Force Majeure” means
any act of God, fire, flood, storm, explosion, terrorist act, rebellion or
insurrection, loss of electrical power, computer system failures, finding of
illegality, strikes and labor disputes or any similar event or circumstance that
prevents a Party from performing its obligations under this Agreement, but only
if the event or circumstance: (a) is not within the reasonable control of the
Affected Party; (b) is not the result of the fault or negligence of the Affected
Party; and (c) could not, by the exercise of due diligence, have been overcome
or avoided.

Section 5.13 Binding Effect. This Agreement will be binding upon, and will inure
to the benefit of, the Parties and their respective successors, permitted
assigns and legal representatives.

Section 5.14 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.

Section 5.15 Withholding or Granting of Consent. Each Party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

 

-17-



--------------------------------------------------------------------------------

Section 5.16 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this Agreement if the effect thereof would be to cause
such Party to be in violation of any applicable Law.

Section 5.17 No Recourse Against Officers or Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer, manager or director of Service Provider or any
member of the Partnership Group or their respective Affiliates.

Section 5.18 Construction.

(a) All article, section and exhibit references used in this Agreement are to
articles, sections and exhibits of and to this Agreement unless otherwise
specified. The schedules and exhibits attached to this Agreement constitute a
part of this Agreement and are incorporated herein for all purposes.

(b) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).
Terms defined in the singular have the corresponding meanings in the plural, and
vice versa. Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include the feminine and neuter
genders and vice versa. The term “includes” or “including” shall mean “including
without limitation.” The words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular section or article
in which such words appear. All references to Laws refer to such Laws as they
may be amended from time to time, and references to particular provisions of a
Law include any corresponding provisions of any succeeding Law.

(c) The provisions of this Agreement were negotiated by the Parties, and this
Agreement shall be deemed to have been drafted by both Parties. The Parties
acknowledge that each Party and its attorneys have reviewed this Agreement and
that any rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party, or any similar rule operating against the
drafter of an agreement, shall not be applicable to the construction or
interpretation of this Agreement.

(d) The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

(e) All references to currency and “$” herein shall be to, and all payments
required hereunder shall be paid in, United States dollars.

(f) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP, as of the date of the statement to which
such term refers.

 

-18-



--------------------------------------------------------------------------------

Section 5.19 Signatories Duly Authorized. Each of the signatories to this
Agreement represents that he is duly authorized to execute this Agreement on
behalf of the Party for which he is signing, and that such signature is
sufficient to bind the Party purportedly represented.

[Remainder of page intentionally left blank; signature page follows.]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

OWNER: DCP MIDSTREAM PARTNERS, LP By:   DCP MIDSTREAM GP, LP Its General Partner
By:   DCP MIDSTREAM GP, LLC Its General Partner By:  

/s/ Michael S. Richards

Name:   Michael S. Richards Title:   Vice President, General Counsel and
Secretary SERVICE PROVIDER: DCP SERVICES, LLC By:  

/s/ Brent L. Backes

Name:   Brent L. Backes Title:   Group Vice President, General Counsel and
Corporate Secretary

[Signature Page to Services and Employee Secondment Agreement]